O’NIELL, J.
Defendants have filed a motion to dismiss plaintiff’s petition for writs of certiorari and review to the Court of Appeal, on the ground that the petition was *983not filed until the judgment of the Court of Appeal had become final and executory. The petition was not filed until 80 days from the filing of the decree of the Court of Appeal, refusing a rehearing, had expired. The delay was due to the failure of the applicant to annex to the petition, or forward to this court, the documents required by the rules of the court.
By article 101 of the Constitution of 1898, and by Act 191 of 1898, p. 436, putting the article of the Constitution into effect, and by the corresponding article of the Constitution of 1913, the Supreme Court was denied the right to issue a writ of certiorari or review to the Court of Appeal, unless the application was made “not later than 80 days after the decision of the Court of Appeal had been rendered and entered.” By section 11 of article 7 of the Constitution of 1921, the Supreme Court' is denied the right to issue the writ of certiorari or review, “unless the application shall have been made to the court or to one of the justices thereof within 30 days after a rehearing shall have been refused by .the Court of Appeal.”
The petition for certiorari or review is dismissed at the cost of petitioner,